Name: Commission Regulation (EC) No 661/1999 of 26 March 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product;  agricultural policy
 Date Published: nan

 EN Official Journal of the European Communities27. 3. 1999 L 83/15 COMMISSION REGULATION (EC) No 661/1999 of 26 March 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 1498/ 98 (2), and in particular Article 4 (1) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the stand- ard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 27 March 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 March 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 198, 15. 7. 1998, p. 4. EN Official Journal of the European Communities 27. 3. 1999L 83/16 ANNEX to the Commission Regulation of 26 March 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 86,0 204 45,4 212 44,2 999 58,5 0707 00 05 068 110,5 999 110,5 0709 10 00 220 173,3 999 173,3 0709 90 70 052 97,9 204 157,1 999 127,5 0805 10 10, 0805 10 30, 0805 10 50 052 50,5 204 45,3 212 45,1 220 38,2 600 73,1 624 48,8 999 50,2 0805 30 10 052 37,8 600 81,9 999 59,9 0808 10 20, 0808 10 50, 0808 10 90 039 106,9 388 79,0 400 83,6 404 96,3 508 80,9 512 79,7 524 68,3 528 68,9 720 82,5 999 82,9 0808 20 50 052 133,1 388 65,1 512 65,8 528 66,2 624 74,4 720 69,3 999 79,0 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.